office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 chkim postf-114359-11 uilc date date to melanie e senick general attorney seattle group small_business self-employed from andrew m irving senior counsel branch income_tax accounting subject ------------------ this chief_counsel_advice responds to your request for assistance in which you ask for help in determining whether a taxpayer’s transfer of fishing rights is the sale of a capital_asset and should be afforded long-term_capital_gain treatment for the reasons described below we conclude that the transfer of fishing rights is not a sale_or_exchange of a capital_asset and hence should not be taxed at long-term_capital_gain rates but as ordinary_income this advice may not be used or cited as precedent legend taxpayer ------------------ transferee ---------------- sub vessel state a state b ---------------------------------- ------------------ ---------------- --------- postf-114359-11 year year year year date date date fish area act ------- ------- ------- ------- -------------------------- ----------------------- --------------- ---------- -------------------------------------------------- ------------------------------- cooperative ---------------------------------------------- cooperative --------------------------------------------- x y z issue --------- --------- ------------------ whether amounts paid to taxpayer for the right to use its fish allocation rights under the act for one year should be treated as gain from the sale of a capital_asset held for more than one year conclusion taxpayer’s transaction does not warrant long-term_capital_gain treatment it merely provided the use of an asset for a limited time with limited rights it may have been a license of its allocation rights rather than a disposition of a portion of those rights under sec_1001 of the internal_revenue_code but even assuming it was a disposition it was not a disposition of property under sec_1221 postf-114359-11 facts taxpayer is a state a limited_partnership formed in year transferee is a state a corporation which owns and operates a fishing vessel taxpayer and transferee have their ownership interests held by the same group of individuals taxpayer originally owned vessel a fishing vessel in year taxpayer sold vessel to transferee who in turn immediately contributed the vessel to its wholly-owned subsidiary sub which is also a state a corporation under the terms and conditions of the sale of vessel taxpayer retained ownership of vessel’s catch history and license limitation permit taxpayer and transferee recognized that one or more of the fisheries that vessel participated in might become subject_to a limited entry system in the future limited entry systems divide current fishing rights based on catch history retention of catch history by taxpayer meant that taxpayer would take credit for all fish harvested by the vessel prior to the sale in the event that a new limited entry system were put into effect in a fishery in which vessel had participated prior to the sale of the vessel since the sale of vessel the principal asset of taxpayer has been the catch history and license limitation permit of vessel in year taxpayer acquired other assets that it treats as investment_assets one of the fisheries that vessel participated in is the fish fishery held in the area the area is part of the u s exclusive economic zone off the cost of state b where commercial fishing is regulated by the secretary of commerce through the national marine fisheries services nmfs prior to year fish fisheries in area were open access fisheries the nmfs determined fishing seasons and a total allowable catch for each district of area the act created a new limited entry system for fish fisheries in area the act created directed fishing allowances for catcher processors and catcher vessels vessel’s catch history played a role in determining its directed fishing allowance which in turn determined the amount of fish it could harvest in a given year nmfs refused to recognize a divided catch history for purposes of the act ultimately it was determined that taxpayer would claim the fishing rights associated with vessel under the act under the act owners of vessels with fishing allowances may join together in a fishing cooperative which enables members to divide the allowances among the vessels in any mutually agreeable way thus the directed fishing allowances are transferable to other vessels or catcher processors eligible for the same directed fishing allowance on date the owners of the catcher vessels listed in the act formed cooperative sub not taxpayer was a party to cooperative since legal_title to vessel had been in addition to its original allocation taxpayer acquired a portion of another catcher processor's allocation postf-114359-11 transferred to sub by this time on date cooperative entered into an agreement with cooperative which was made up of catcher processors listed under the act the cooperative agreement set forth a joint harvest schedule and an apportionment of the total amount of fish that could be harvested under the act the cooperative agreement further stipulated that any member of either cooperative or could transfer their fish allocation to members of either cooperative in year taxpayer assigned its allocation for the year fishing seasons to transferee a member of cooperative taxpayer assigned similar rights to transferee in subsequent years with respect to the year transaction at issue on date transferee and taxpayer agreed to the assignment of rights of taxpayer under the act for year the terms of the agreement were that taxpayer assigned all of its allocated fishing rights for year under act to transferee and in turn transferee agreed to pay dollar_figurex per metric ton during the first fishing season of year and dollar_figurey per metric ton during the second season of year the amounts due were to be paid in cash at the close of each season and the agreement related only to the year fish seasons taxpayer and transferee understood that taxpayer would own any future fishing rights awarded based on fish harvested under the year allocation if a new limited entry system were put into effect in the directed fish fishery and fishing rights were awarded in part based on catch history from year taxpayer would be credited for all fish harvested under the allocation and transferee would transfer to taxpayer any future rights awarded since the creation of the act taxpayer and transferee had entered into similar arrangements on a yearly basis transferee paid taxpayer dollar_figurez for the amount of fish caught in year law and analysis sec_1001 of the internal_revenue_code provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis for purposes of federal income_taxation a sale occurs upon the transfer of the benefits_and_burdens_of_ownership 77_tc_1221 for there to be a sale of intangible_property the taxpayer must have parted with all substantial rights with respect to the property 90_tc_558 under act and the cooperative agreements taxpayer held transferable rights to harvest a certain percentage of the allowable catch of fish in area a limited entry fishery these allocation rights were intangible_property in taxpayer's hands for year as in prior years taxpayer did not transfer all substantial rights and obligations in this property to transferee instead it granted transferee the right to use the allocation postf-114359-11 rights for the two fishing seasons of that year retaining all future rights in the allocation including the year catch history such a time-limited transfer is generally treated as a lease or license for federal tax purposes not a disposition under sec_1001 it is thus not a sale_or_exchange for purposes of sec_1222 described below and the income from the transaction is taxed as ordinary_income not capital_gain taxpayer argues that each fishing season was an event and that the transfer of the right to use the allocation for each fishing season was a separate transfer of the right to use the allocation for that event analogizing to the sale of a ticket by a taxpayer that holds multiple tickets to a sporting team’s games this argument proves too much under this theory the right to use real_property for a year or a month could be characterized as an event converting all rental agreements into a series of property sales or the right to print one book could be viewed as a separate item of property converting all copyright royalty agreements into a series of mini-sales taxpayer’s grant of the right to use its allocation for a year is more properly viewed as a license of its intangible_property the income from which is ordinary_income even assuming the transaction was a disposition under sec_1001 and thus a sale_or_exchange under sec_1222 the income from the transaction would still be ordinary_income because the transferred rights were not property as that term is used in defining a capital_asset under sec_1221 in order for proceeds from the disposition of an asset to qualify as long-term_capital_gain the asset must be a capital_asset as defined by sec_1221 the disposition must be a sale_or_exchange and the asset must have been held for more than one year sec_1222 sec_1221 defines the term capital_asset as property held by the taxpayer regardless of whether it is connected with the taxpayer's trade_or_business unless the property meets one of eight listed exceptions taxpayer asserts that its allocation rights do not come within any of the listed exceptions in sec_1221 in order for sec_1221 to apply however the asset sold must constitute property although sec_1221 appears to give broad meaning to this term the supreme court has found it evident that not everything which can be called property in the ordinary sense and which is outside the statutory exclusions of sec_1221 qualifies as a capital_asset rather the term capital_asset is to be construed narrowly in although by itself it does not preclude sale treatment the contingent payment feature of the arrangement under which transferee paid a certain amount per metric ton fished is a common characteristic of a license royalty transaction see eg 53_tc_280 acq c b xviii thus the income from the transfer is ordinary_income whether the transaction is viewed as a license or a sale however basis would be allowed as an offset in the latter case it presumably makes little difference which tax treatment applies in the present case because taxpayer had little or no basis in its allocation rights postf-114359-11 accordance with the purpose of congress to afford capital-gains treatment only in situations typically involving the realization of appreciation in value accrued over a substantial period of time 364_us_130 compensation_for temporary seizure of business facilities is ordinary_income as discussed above taxpayer only transferred the right to fish in the area on a yearly basis what was transferred was a time-limited interest carved out from taxpayer's allocation rights the remainder of which it retained over time appreciation in the value of the allocation rights including the catch history accrued to taxpayer not transferee or other temporary users as stated in gillette the term capital_asset should be construed narrowly what taxpayer transferred was less than the whole directed allocation right stemming from the act vessel’s catch history and the cooperative agreements t he right to use is not a capital_asset but simply an incident of the underlying property the recompense for which is commonly regarded as rent gillette u s pincite this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views by _____________________________ andrew m irving senior counsel branch income_tax accounting see also 356_us_260 313_us_28 taxpayer asserts that because in its hands the allocation rights were not used in a trade_or_business they are a capital_asset under sec_1221 not an amortizable business-use asset under sec_1231 the characterization turns on whether taxpayer was in the business of licensing its allocation rights regardless of which provision applies however the answer is the same because the restricted definition of property applies under both provisions in gillette for example the court applied its reasoning to the statutory predecessors of both sec_1221 and sec_1231 the cases and rulings cited by taxpayer in support of capital_asset characterization -- such as 324_f2d_56 5th cir well-surveying patent 112_tc_209 water allocation rights 65_tc_1068 cardroom lease 57_tc_15 shipping charter revrul_72_384 1972_2_cb_479 milk allocation rights and revrul_66_58 1966_1_cb_186 cotton acreage allotments -- are distinguishable generally because they refer to the totality of a taxpayer's rights in intangible_property not as here to the transfer of a time-limited right to use intangible_property carved out of a larger interest
